       Case 1:16-cv-02583-ALC-RWL Document 136 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          January 6, 2021
 TAMIKAH ANDERSON KANE and EBONY
 ANDERSON, AS CO-ADMINISTRATORS
 OF THE ESTATE OF MALCOLM
 ANDERSON
 ,
                                                                   16-cv-02583 (ALC) (RWL)
                                   Plaintiff,
                                                                   ORDER
                       -against-

 THE CITY OF NEW YORK ET AL,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court held a telephone conference in Plaintiffs’ action on January 6, 2021. As discussed on

the record, the Parties shall file a joint status report by February 17, 2021.

SO ORDERED.

Dated:      January 6, 2021
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
